Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 1 of 13 - Page ID#: 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

CROSSWATER CANYON, INC.                             Civil Action No. ______________________
and ARK ENCOUNTER, LLC
                                                    Judge ____________________
                                 Plaintiffs,

-v-

ALLIED WORLD ASSURANCE COMPANY                                 COMPLAINT
(U.S.) Inc.; ALLIED WORLD ASSURANCE                               AND
COMPANY HOLDINGS GmbH; CERTAIN                            DEMAND FOR JURY TRIAL
UNDERWRITERS AT LLOYD'S; HDI
GLOBAL SPECIALTY SE; BLACKBOARD
SPECIALTY INSURANCE COMPANY; and
GENERAL SECURITY INDEMNITY
COMPANY OF ARIZONA

                                 Defendants.


       Plaintiffs Crosswater Canyon, Inc. and Ark Encounter, LLC (collectively, “Plaintiffs”), for

their Complaint against Defendants Allied World Assurance Company (U.S.) Inc.; Allied World

Assurance Company Holdings GmbH; Certain Underwriters at Lloyds; HDI Global Specialty SE,

f/k/a International Insurance Company of Hannover SE; Blackboard Specialty Insurance

Company, f/k/a Hamilton Specialty Insurance Company; and General Security Indemnity

Company of Arizona (collectively, “Defendants”), state and allege as follows:

                                           PARTIES

       1.     Plaintiff Crosswater Canyon, Inc. is a non-profit corporation organized under the

laws of the Commonwealth of Kentucky, with its principal place of business located in Petersburg,

Kentucky. Plaintiff Crosswater Canyon, Inc. is a citizen of Kentucky.

       2.     Plaintiff Ark Encounter, LLC is a limited-liability company organized under the


                                                1
Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 2 of 13 - Page ID#: 2



laws of the State of Missouri, with its principal place of business located in Hebron, Kentucky.

       3.      Plaintiff Crosswater Canyon is the sole member and manager of Plaintiff Ark

Encounter, LLC. As such, Plaintiff Ark Encounter, LLC is a citizen of Kentucky.

       4.      Defendant Allied World Assurance Company (U.S.) Inc. is a citizen of the State of

Delaware, where it is incorporated and where it has its principal place of business.

       5.      Defendant Allied World Assurance Company Holdings GmbH is a citizen of a

foreign state, being incorporated in Switzerland and having its principal place of business in Zug,

Switzerland.

       6.      Defendant Certain Underwriters at Lloyds is a collective of underwriters residing

in or existing under the laws of England or in other foreign countries, with a residence or principal

place of business in England or other foreign countries.

       7.      Defendant HDI Global Specialty SE, f/k/a International Insurance Company of

Hannover SE, is a citizen of a foreign state, being a joint venture of Hannover Re Group and HDI

Global SE, both of which are incorporated in Germany and which have their principal places of

business in Hannover, Germany.

       8.      Defendant Blackboard Specialty Insurance Company, f/k/a Hamilton Specialty

Insurance Company, is a citizen of the State of Delaware, where it is incorporated and where it has

its principal place of business.

       9.      Defendant General Security Indemnity Company of Arizona is a citizen of the State

of Arizona, where it is incorporated and where it has its principal place of business.

                                   JURISDICTION AND VENUE

       10.     This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because the matter in controversy exceeds the sum or value of $75,000, exclusive of interests



                                                 2
Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 3 of 13 - Page ID#: 3



and costs, and because the matter involves citizens of different States. Specifically, Plaintiffs are

citizens of Kentucky, and the Defendants are all citizens of foreign states and/or of states other

than Kentucky.

        11.      This Court has personal jurisdiction over the Defendants because of their contacts

with the Eastern District of Kentucky, which arise from transacting business in this District,

contracting to insure property or risk located in this District, and causing tortious injury in this

District.     The insurance policy expressly provides that the Defendants will submit to the

jurisdiction of any court of competent jurisdiction within the United States.

        12.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (2) because

the Defendants are subject to personal jurisdiction in the Eastern District of Kentucky and thus are

deemed to reside in this District for venue purposes, because a substantial part of the events and

omissions giving rise to Plaintiffs’ claims occurred in this District, and because a substantial part

of the property that is the subject of the action is situated in this District.

                                     STATEMENT OF FACTS

        13.      Plaintiffs were named insureds under a Commercial Property Policy, with policy

number 0310-2242-1A, and a supplemental policy (collectively, the “Policy”), underwritten and

subscribed to by the Defendants, with a policy period of July 1, 2016 to July 1, 2017. A true and

accurate copy of the Policy is attached as Exhibit A and Exhibit B.

        14.      The Policy covered losses to Plaintiffs’ property, located at 1 Ark Encounter Drive,

Williamstown, Grant County, Kentucky, as set forth in the relevant portions of the following

Policy provisions:

        Section 1.      PERILS INSURED AGAINST

        This Policy insures against all risk of direct physical loss, damage or destruction to property
        described herein occurring during the term of insurance, except as hereinafter excluded.


                                                    3
Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 4 of 13 - Page ID#: 4



       Section 2.     COVERAGE

       Except as hereinafter excluded, this Policy insures:

               A.     Real and Personal Property

                      (1)     The interest of the Insured in all real and personal property
                              including but not limited to property owned, used, leased or intended
                              for use by the Insured, or hereafter constructed, erected, installed,
                              or acquired, including while in the course of construction, erection,
                              installation, and assembly. In the event of direct physical loss,
                              damage or destruction, the Company agrees to accept and consider
                              the Insured as the sole and unconditional owner of improvements
                              and betterments, notwithstanding the contract or leases to the
                              contrary.

       Section 4.     PERILS EXCLUDED

       This Policy does not insure:

               B.     against the cost of correcting defective design or specifications, faulty
                      material, or faulty workmanship; however, this exclusion shall not apply to
                      direct physical loss, damage or destruction resulting from such defective
                      design or specifications, faulty material, or faulty workmanship.

       Section 5.     PROPERTY EXCLUDED

       This Policy does not insure loss or damage to:

               A.     Land and land values; however, this exclusion shall not apply to the cost of
                      reclaiming, restoring or repairing Land Improvements.

See (Ex. A at 32, 47, 50) (italic emphasis added).

       15.     The Policy also defines “Land Improvements” as follows:

       Land Improvements mean any alteration to the natural condition of the land whether
       natural or manmade by grading, landscaping, earthen dikes or dams, and additions to land
       such as drainage systems, pavements, roadways or similar works.

(Ex. A at 68) (italic emphasis added).

       16.     Plaintiff Ark Encounter, LLC is the owner of the real property and improvements

located at 1 Ark Encounter Drive in Williamstown, Grant County, Kentucky (the “Property”),



                                                 4
Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 5 of 13 - Page ID#: 5



where it operates a creationist theme park known as the Ark Encounter. The centerpiece of the

attraction is a representation of Noah’s Ark.

       17.     Development of the Ark Encounter Property, which was completed in or about

2016, included construction of an access road at the crest of a hillside slope on the east side of the

Property. This road and the abutting hillside are shown in the photograph below:




       18.     Beginning in or about May 2017, and continuing into 2018, the slope abutting and

supporting the access road began to fail. Subsequent to heavy rains, a significant landslide

occurred along portions of the slope, which eliminated the structural support for the roadway,

caused significant damage to the road surface itself and the incorporated improvements, and

rendered portions of the road unsafe and unfit for use. The impacts of the slope failure upon the

roadway can be seen, in part, in the following photograph taken in or about July 2017:




                                                  5
Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 6 of 13 - Page ID#: 6




       19.     Plaintiffs promptly reported the landslide and the resulting property damage to the

Defendants, began taking interim mitigation measures to prevent further damage, and consulted

with geotechnical engineers to ascertain the options for appropriate remediation. Defendants’

representatives were provided access to the Property, performed their own assessment and

investigation, and authorized Plaintiffs to proceed with the necessary repairs.

       20.     In or about September 2017, the geotechnical engineers that Plaintiffs retained

assessed the slope failure and the resulting destruction and damage of the abutting roadway and

considered possible remediation plans. The geotechnical engineers ultimately recommended

installation of a drilled concrete shaft retaining wall with reinforced shafts along the eastern edge

of the service road at the crest of the slope, along with additional site work near the base of the

hillside. The geotechnical engineers determined that this would be the most efficient and effective

way to stabilize the roadway and to prevent further slippage and damage to the road.

       21.     Plaintiffs proceeded with the recommended work to remediate the damage caused

by the landslide. This work included repairs to the supporting base of the roadway, repaving and


                                                 6
Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 7 of 13 - Page ID#: 7



construction of the road, installation of guard railing adjacent to the road to replace lost fencing,

remediating the damaged grading, installation of drainage structures, and construction of the

drilled shaft retaining wall along a portion of the road, which is shown in the following photograph:




       22.     The work to remediate the damaged and destroyed roadway, and the substructure

surrounding and underlying the roadway, was completed by Plaintiffs at a cost of approximately

$1,000,000.

       23.     On or about March 1, 2018, the Defendants, acting through their agent, denied any

and all liability under the Policy, relying on an alleged exclusion for correcting design deficiencies

or faulty workmanship.

       24.     On or about March 9, 2018, Plaintiffs requested that the Defendants reconsider their

coverage position because the Defendants had ignored an applicable exception to the exclusion

that formed the basis of Defendants’ coverage denial.

       25.     As a result of Plaintiffs’ request, Defendants revised their coverage determination

in a letter dated May 25, 2018, and conceded that at least part of Plaintiffs’ claimed loss was

covered under the Policy. Specifically, the Defendants acknowledged that the exception to the

exclusion applied and that the roadway and the railing constituted covered “Land Improvements”


                                                  7
Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 8 of 13 - Page ID#: 8



under the Policy. The Defendants have also acknowledged that a portion of the substructure

directly beneath the roadway, and the costs to remediate the damaged grading, constituted covered

loss. Accordingly, Defendants agreed to issue payments for part of Plaintiffs’ claim of loss. With

respect to the remainder of Plaintiffs’ claim, the Defendants requested that Plaintiffs submit

additional information.

       26.     Despite Defendants’ appropriate concessions and the additional information

Plaintiffs provided, the Defendants continue to contend that Plaintiffs’ loss is not covered because

the physical damage was caused by faulty design or workmanship, even though the Defendants

have already conceded that the Policy language provides coverage for damage resulting from

faulty design or workmanship.

       27.     Upon information and belief, Defendants’ obstinate refusals to provide coverage

for Plaintiffs’ covered loss is being improperly influenced by Defendants’ financial interest in

minimizing the amount to be paid on the claim.

       28.     By refusing to pay all but a very small proportion of Plaintiffs’ covered claim, the

Defendants have failed to meet their Policy obligations and failed to handle Plaintiffs’ claim

properly and in good faith, causing Plaintiffs to incur significant additional loss and expense.

       29.     Although Plaintiffs have complied with each and every obligation and condition

precedent imposed on them under the Policy, Defendants have breached their contractual

obligations, acted in bad faith, and violated the Kentucky Uniform Claims Settlement Practices

Act by refusing to provide coverage for Plaintiffs’ covered loss.

                                          COUNT ONE
                                     (Declaratory Judgment)

       30.     Plaintiffs incorporate by reference each and every paragraph contained in this

Complaint, as if fully restated herein.


                                                 8
Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 9 of 13 - Page ID#: 9



        31.     An actual, present, and justiciable controversy exists between the Plaintiffs and

Defendants regarding the Defendants’ coverage obligations and the parties’ respective rights and

obligations under the Policy.

        32.     Plaintiffs have tendered a claim for loss in relation to the losses it incurred as

described herein.

        33.     Defendants have failed to honor Plaintiffs’ proper and timely claim under the Policy

and have done so without reasonable justification.

        34.     Pursuant to 28 U.S.C. § 2201, Plaintiffs request that the Court issue a declaration

that the Policy obligates the Defendants to provide full coverage for Plaintiffs’ claim of loss,

including, but not limited to, all applicable and appropriate payments, benefits, interest, costs, and

other such relief to which Plaintiffs are entitled.

        35.     The issuance of such a declaration will likely terminate and resolve the existing

controversy between the parties and the requested declaration would serve a useful purpose in

clarifying the parties’ legal relations.

                                              COUNT TWO
                                           (Breach of Contract)

        36.     Plaintiffs incorporate by reference each and every paragraph contained in this

Complaint, as if fully restated herein.

        37.     Plaintiffs entered into a valid and binding contract with Defendants whereby

Defendants agreed to insure Plaintiffs’ property against all risk of direct physical loss, damage, or

destruction.

        38.     At all relevant times, Plaintiffs complied with each and every obligation and

condition precedent imposed on them under the Policy.

        39.     Demand was made upon Defendants to perform their obligations under the Policy,


                                                      9
Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 10 of 13 - Page ID#: 10



but Defendants have refused to perform their contractual obligations.

       40.     Specifically, Defendants have breached the contract by refusing to provide full

coverage for Plaintiffs’ covered loss.

       41.     As a direct and proximate cause of Defendants’ breach, Plaintiffs have and will

continue to suffer substantial damages, in an amount believed to be in excess of $1,000,000.

                                        COUNT THREE
                                    (Common-Law Bad Faith)

       42.     Plaintiffs incorporate by reference each and every paragraph contained in this

Complaint, as if fully restated herein.

       43.     Defendants owed a duty of good faith and fair dealing to Plaintiffs at all relevant

times, and Defendants continue to owe Plaintiffs such a duty.

       44.     Defendants’ duty of good faith and fair dealing includes the obligation not to place

its own interests ahead of Plaintiffs’ interests as insureds.

       45.     Plaintiffs have complied with each and every obligation and condition precedent

imposed on them under the Policy.

       46.     Plaintiffs are entitled to full coverage under the terms of the Policy.

       47.     There was, and is, no reasonable basis in law or fact for Defendants’ failure and

refusal to provide full coverage for Plaintiffs’ covered loss.

       48.     Defendants’ coverage position was not, and is not, legitimate, and its use of an

illegitimate coverage position to avoid or delay full payment for Plaintiffs’ covered loss is

improper and constitutes bad faith.

       49.     Defendants either know that there is no reasonable basis for their coverage position

or Defendants have acted with reckless disregard as to whether a reasonable basis exists, and

therefore, Defendants’ actions are outrageous.


                                                  10
Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 11 of 13 - Page ID#: 11



       50.     As a direct and proximate cause of Defendants’ conduct and bad faith, Plaintiffs

have and will continue to suffer substantial damages, in an amount believed to be in excess of

$1,000,000.

       51.     At all times relevant hereto, Defendants acted with oppression, fraud, and malice

towards the Plaintiffs, entitling Plaintiffs to an award of punitive damages.

                                       COUNT FOUR
              (Violation of the Kentucky Unfair Claims Settlement Practices Act)

       52.     Plaintiffs incorporate by reference each and every paragraph contained in this

Complaint, as if fully restated herein.

       53.     As detailed above, Defendants have violated the provisions of the Kentucky Unfair

Claims Settlement Practices Act, KRS § 304.12-230, by: misrepresenting pertinent insurance

policy provisions relating to the coverages at issue; refusing to pay claims without conducting a

reasonable investigation based upon all available information; failing to attempt in good faith to

effectuate prompt, fair, and equitable settlements of claims in which liability has become

reasonably clear; compelling Plaintiffs to institute litigation to recover the amounts due under the

Policy; failing to promptly settle claims where liability has become reasonably clear; failing to

promptly provide a reasonable explanation of the basis in the Policy or in relation to the facts or

applicable law for denial of a claim; and failing to settle a claim within 30 days without reasonable

foundation for doing so.

       54.     As a direct and proximate cause of Defendants’ violations of the Kentucky Unfair

Claims Settlement Practices Act, Plaintiffs have and will continue to suffer substantial damages,

in an amount believed to be in excess of $1,000,000.

       55.     Pursuant to KRS § 446.070 and KRS § 304.12-235, Plaintiffs are entitled to recover

their attorneys’ fees and costs.


                                                 11
Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 12 of 13 - Page ID#: 12



        56.     At all times relevant hereto, Defendants acted with oppression, fraud, and malice

towards the Plaintiffs, entitling Plaintiffs to an award of punitive damages.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs Crosswater Canyon, Inc. and Ark Encounter, LLC pray for the

following relief:

        (a)     A declaration that the Policy obligates the Defendants to provide full coverage for

Plaintiffs’ claim of loss, including, but not limited to, all applicable and appropriate payments,

benefits, interest, costs, and other such relief to which Plaintiffs are entitled;

        (b)     An award of compensatory damages against Defendants in favor of Plaintiffs;

        (c)     An award of punitive damages against Defendants in favor of Plaintiffs;

        (d)     An award of pre- and post-judgment interest, attorneys’ fees and costs, and all other

expenses in connection with this action, as may be permissible under the Policy and/or applicable

law; and

        (e)     Trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules of

Civil Procedure; and

        (f)     Any and all other relief to which Plaintiffs may appear entitled.




                                                   12
Case: 2:19-cv-00064-DLB-CJS Doc #: 1 Filed: 05/22/19 Page: 13 of 13 - Page ID#: 13




                                         Respectfully submitted,

                                            /s/ Steven C. Coffaro
                                         Steven C. Coffaro (KBA No. 86202)
                                         Amanda B. Stubblefield (KBA No. 96213)
                                         KEATING MUETHING & KLEKAMP PLL
                                         One East Fourth Street, Suite 1400
                                         Cincinnati, OH 45202
                                         Telephone: 513-579-6400
                                         Fax: 513-579-6457
                                         steve.coffaro@kmklaw.com
                                         astubblefield@kmklaw.com

                                         Attorneys for Plaintiffs, Crosswater Canyon,
                                         Inc. and Ark Encounter, LLC

OF COUNSEL:

Pamela M. Hodge (KBA No. 83351)
KEATING MUETHING & KLEKAMP PLL
One East Fourth Street, Suite 1400
Cincinnati, OH 45202
Telephone: 513-579-6400


9174825.1




                                        13
